FARRELL, Associate Judge,
dissenting:
Although some fireworks may legally be possessed in the District of Columbia, a great many others — including any that “explode,” 12H DCMR § F-3309.1.1.1.2 (2006) — may not. The trial judge found that “multiple boxes” of fireworks lay in the rear interior of the SUV within arm’s reach of T.H., who admitted knowing they *916were there — he claimed they were the driver’s. In one open box, the arresting officer immediately saw roman candles, which are contraband in the District. Id. Government’s exhibit no. 1, a color photograph depicting the box, shows packages with written descriptions of their contents (e.g., “25 shots”) and “warning[s].” This evidence, I would hold, was sufficient to support a reasonable belief by the officer — which is all that probable cause requires — that T.H. knew what kinds of fireworks were in the boxes and was party to whatever use the car’s occupants meant to make of the contraband.
This case does not resemble Di Re. There is a notable difference between gasoline ration coupons not “visibly” counterfeit, see 332 U.S. at 593, 68 S.Ct. 222, and fireworks whose packaging and descriptions reveal their contents, some expressly made contraband by law. (T.H. like anyone else, of course, was presumed to know the law distinguishing permitted from prohibited fireworks.) The officer was not required to assume — for probable cause purposes — that T.H. was blind to the identity of fireworks at least some.of which, from their appearance, could be seen to be prohibited in the District of Columbia. Further, it is not significant that T.H. and the other passenger denied ownership of the fireworks. The “singling out” of the guilty seller in Di Re was relevant because it was a government informant who, having arranged in effect a “sting” purchase of the counterfeit coupons, reliably identified the driver (rather than Di Re) as the person from whom he subsequently bought them. In this case, the officer was not obliged to credit with similar reliability T.H.’s eagerness to place ownership of the fireworks in someone other than himself.
It remains to say that, were the contraband here drugs rather than fireworks, there would not even be an argument, in my view, that the police lacked probable cause linking T.H. to them. See, e.g., Rivas v. United States, 783 A.2d 125, 135 (D.C.2001) (en banc) (“Rivas’s immediate proximity to unconcealed drugs in an automobile ... certainly does make it more probable that he possessed the drugs.”). The majority acknowledges the difference. See ante at 914 n. 6.